 

 

 

 

 

 

ORDER - 1

 

3

4

5

6

7 UNITED STATES DISTRICT COURT

8 WESTERN-DISTRICT OF WASHINGTON

AT SEATTLE

9

10 UNITED STATES OF AMERICA, CASE NO. CR19-0024JLR
“th Plaintiff, ORDER GRANTING ~~
y. UNOPPOSED CONTINUANCE

12 OF SENTENCING PENDING
3 JAMES J. HENDRIX, AND RETRIAL IF. Aye
14 Defendant.
15 THIS MATTER comes before the Court on the unopposed request to continue the
16 || sentencing hearing pending the interlocutory appeal and retrial thereafter (Dkt. # 238).
17 || The Court, having reviewed the pleadings of the parties and the records and files herein,
18 || finds good cause to continue the sentencing hearing. Accordingly, the Court GRANTS
19 || the defendant’s motion and ORDERS the sentencing hearing continued. The court sets a
20 |i //
21 | //
22 {I //

 

 
status conference in this matter 60 days after the Ninth Circuit issues the mandate.on Mr.
Hendrix’s interlocutory appeal in order to discuss scheduling for the potential retrial and

sentencing.

Dated this 204 day of February, 2020, O\. £YVK

JAMES L.|{ROBART
United States District Judge

 

 

 

10

11

12

13

14 |

15

16

17

18

19

20)

21

22

 

 

ORDER - 2

 

 
